
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 946
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Rush (for
			 himself, Mr. Conyers,
			 Mr. Watt, Ms. Jackson-Lee of Texas,
			 Mr. Stupak,
			 Mr. Towns,
			 Mr. Gene Green of Texas,
			 Mr. Cohen,
			 Ms. Harman,
			 Ms. Waters,
			 Mr. Lipinski,
			 Ms. Kaptur,
			 Mrs. Miller of Michigan,
			 Mr. Costello,
			 Mr. Davis of Illinois,
			 Ms. Kilpatrick of Michigan,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Jackson of Illinois,
			 Mr. Scott of Georgia,
			 Mr. Serrano,
			 Mr. Carson of Indiana,
			 Ms. Clarke,
			 Mr. Ruppersberger,
			 Mr. McHenry,
			 Mr. Clay, Mr. Butterfield, Mr.
			 DeFazio, and Ms. Fudge)
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing that the rate of unemployment
		  in the United States has reached the level of a national crisis, and for other
		  purposes.
	
	
		Whereas according to the Bureau of Labor Statistics, the
			 nationwide unemployment rate rose from 4.8 percent in February 2008 to 6.1
			 percent in August 2008, and then steadily thereafter to 10.2 percent in October
			 2009;
		Whereas over 15,000,000 employable Americans are
			 unemployed;
		Whereas the nationwide unemployment rate is at its highest
			 level since April 1983;
		Whereas in some States, the unemployment rate now exceeds
			 15 percent;
		Whereas 8,200,000 Americans have lost their jobs since
			 December 2007, including some 2,100,000 Americans in the manufacturing sector
			 alone;
		Whereas 9,300,000 Americans are working in part-time jobs,
			 which they had to accept for economic reasons and in spite of their desire and
			 availability to work on a full-time basis;
		Whereas an average of 645,000 jobs were lost each month
			 from November 2008 to April 2009; and
		Whereas the Bureau of the Census has reported that in
			 2008, 39,800,000 Americans were living below the poverty line: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes that
			 the rate of unemployment in the United States has reached the level of a
			 national crisis;
			(2)recognizes that
			 saving and creating new jobs are matters of the highest national priority;
			 and
			(3)urges Federal
			 agencies to take all possible actions to address the aforementioned problems
			 by—
				(A)reducing
			 outsourcing, thereby helping to save existing jobs and to create new job
			 opportunities for Americans;
				(B)strengthening the
			 Nation’s domestic manufacturing and services industries while improving global
			 competitiveness;
				(C)reducing the
			 Nation’s trade deficit;
				(D)providing
			 incentives for investment in the most challenging market areas;
				(E)encouraging
			 private entrepreneurship and innovation; and
				(F)encouraging
			 greater fiscal responsibility in Government spending.
				
